376 F.2d 854
Gerald Henry IRVING, Jr., Appellant,v.J. Boyce HOLLEMAN and Gaston H. Hewes, Appellees.
No. 23712.
United States Court of Appeals Fifth Circuit.
May 11, 1967.

Ebb J. Ford, Jr., Gulfport, Miss., G. Garland Lyell, Jr., Jackson, Miss., for appellant.
J. Boyce Holleman, Dist. Atty., Wiggins, Miss., for appellees.
Before RIVES, COLEMAN and GODBOLD, Circuit Judges.
PER CURIAM:


1
By action in United States District Court the appellant sought abatement of a state criminal action pending against him, claiming violation of his constitutional rights by failure of state officers to comply with a state court order requiring that they produce and furnish copies of statements of witnesses and of appellant.


2
It is unnecessary for this Court to consider any of the jurisdictional and other questions raised by this proceeding, since immediately after it was filed substantially all the statements were furnished to appellant's counsel and the state court granted appellant's request for a continuance of the criminal trial.


3
The order of the District Court dismissing the cause is affirmed, without prejudice to any matters properly raised and pending in Gerald Henry Irving, Jr. v. C. E. Braseale, Superintendent of Mississippi State Penitentiary et al., No. 24,606, now pending in this Court on appeal from the United States District Court for the Southern District of Mississippi.